 
Exhibit 10.57
 
 AGREEMENT RELATED TO PROMOTIONAL ACTIVITIES
 
THIS AGREEMENT (the Agreement") dated this ___day of January, 2020 BETWEEN:
 
Guided Therapeutics Inc. of5835 Peachtree Comers East, Suite B, Norcross, GA
3009 (the "Company")
 
-AND-
 
Blumberg·& Bowles Consulting, LLC, 2356 Hobart Ave SW, Seattle, WA 98116
("B&B").
 
WHEREAS the Company needs to enhance its relationship with current and potential
investors so as to enhance the Company's reputation and profile and the value of
the Company's share price;
 
WHEREAS B&B has established relationship with multiple individuals and entities
who can help further this ,goal, as well as work with, the Company in providing
materials for public consumption to dovetail with this process;
 
WHEREAS B&B is willing and able to provide these services for warrants, at
out-of-market prices and without any cash consideration, including without
payment of any expenses incurred by B&B;
 
IN CONSIDERATION OF the matters described above, the receipt and sufficiency of
which consideration is hereby acknowledged, the Company and B&B (individually
the "Party" an collectively the “Parties" to this Agreement) agree as follows:
 
Term of Agreement.
 
1.
The term of this Agreement (the "Term") will begin on the Closing Date of the
Company's Private Placement & Unit Offering (the "Offering") and will remain in
force for two years. Successive monthly terms may follow if agreed upon by both
parties.
 
2. Except as otherwise provided in this Agreement, the obligations of B&B will
end upon the termination of this Agreement, or subsequent renewals.
 
Services Provided
3. The Company hereby agrees to engage B&B to provide the Company with the
following services (the "Services"): work with current and future investors to
so as to enhance the Company’s reputation and. profile and the value of the
Company's share price and work with the Company in providing materials for
public consumption to dovetail with this process.


 
 
1

 
 
Performance
 
4. The Parties, agree to do everything reasonably necessary to ensure that the
terms of this Agreement take effect.
 
Compensation Package
 
5. The Company will issue to B&B a total of 5,000,000 warrants in four tranches,
all with an exercise price of $0.25, based on, the following schedule:
 
(a) 25% (1 ,250,000 warrants) issued and exercisable no earlier than six months
after close of the Series D Unit Offering and with a minimum share price of
$0.50 based the 30-day VWAP immediately prior to the issuance of the warrants.
This tranche warrants shall have a two (2) year term after issuance;
 
(b) 25% (1,250,000 warrants) issued and exercisable no earlier than twelve
months after the close of the Series D Unit offering and with a minimum share
price of $0.75 based on the: 30-dayVWAP immediately prior to the issuance of the
warrants. This tranche of warrants shall have a one-and-half (1.5) year term
after issuance;
 
(c) 25% (1,250t OOO warrants) issued and exercisable no earlier than eighteen
months after the close of the Series D Unit Offering and with a minimum share
price of $1.0 based on a30-day VWAP immediately prior to the issuance of the
warrants tranche of warrants shall have a one (1) year term after issuance;
and
 
(d) 25% (l, 250,000 warrants) issued and exercisable no earlier than twenty-four
months after the close of the Series D Unit Offering and with a minimum share
price of $1. 5 based on the 30-day VWAP immediately prior to the issuance of the
warrants. This tranche of warrants shall have a one (1) year term after
issuance;
 
6.
All warrants will expire three years after their scheduled issuance date if the
pricing threshold for that tranche of warrants is not reached.
7.
All warrants set forth herein shall be specified as and are fully transferrable.
8.
B&B will receive no compensation other than the warrants and will be responsible
for all expenses incurred in performing the Services.
9.
B&B agrees to a 10% blocker such that at any .point in time, B&B cannot own more
than the 10% of the total number of outstanding shares of the Company.
 
Notice
 
10. All notices" requests, demands or other ,\communications required or
permitted by the terms of this Agreement will be given in writing and delivered
to the Parties at the following addresses:
a. Company
5835 Peachtree Comers East, Suite B~ Norcross, GA 30092
b. B&B
2356 Hobart Ave SW, Seattle, WA 98116
 
or to such other address as either Party may from time to time notify the other.
  
 
2

 
 
Indemnification
 
11.Except to the extent paid in settlement from any applicable insurance
policies, and to extent permitted by applicable law, each Party agrees to
indemnify and hold harmless the other Party, and its respective affiliates,
officers, agents, employees, and permitted successors and assigns against any
and all claims, losses, damages, liabilities, penalties, punitive damages,
expenses, reasonable legal fees and. costs of any kind or amount whatsoever,
which result from or arise out of any act or omission of the indemnifying party
that the other Party, its respective affiliates, officers, agents, employees,
and permitted successors and assigns that occurs in connection with this
Agreement were unaware of.
 
Confidentiality
 
12. The terms of this agreement shall remain confidential and not revealed by
the parties any other person or entity without the agreement of both parties.
 
Modification of Agreement
 
13. Any amendment or modification ofthis Agreement or additional obligation
assumed b either Party in connection with this Agreement will only be binding if
evidenced in writing signed by both Parties or an authorized representative of
each Party.
 
Time of the Essence
 
14,. Time is of the essence in this Agreement. No extension Of variation of this
Agreement will operate as a waiver of this provision.
 
Assignment
 
15. Neither Party will voluntarily, or by operation of law, assign or otherwise
transfer its obligations under this Agreement without the prior written consent
of the other Party.
 
Entire Agreement
 
16. It is agreed that there is no representation, warranty, collateral agreement
or condition affecting this Agreement except as expressly provided in this
Agreement.
 
 
3

 
 
Enurement
 
17. This Agreement will ensure to the benefit of and be binding on the Parties
and their respective heirs, executors, administrators and permitted successors
and assigns.
respective heirs, executors, admjnistrators ·and permitted successors and
assigns.
 
TitlesIHeadings
 
18. Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Agreement.
 
Gender
 
19. Words in the ·singular mean and include the plural and vice versa. Words in
the masculine mean and include the feminine and vice versa.
 
Governing Law
 
20. This Agreement will be governed by and constructed in accordance with the
laws of e State of Georgia in the United States and venue for any action
involving this agreement shall be in the County in which the Company is situated
in the State of Georgia. In e event of a dispute the first step towards a
resolution will be to implement the services of a qualified mediator for which
the cost of said services will be borne by the Company. If one mediator should
fail to facilitate reconciliation of the dispute, then three qualified mediators
will be engaged and the fees for all three will be borne equally by the parties.
 
Severability
 
21. In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to valid and enforceable with the invalid or unenforceable
parts severed from the remainder ofthis Agreement.
 
Waiver
 
22. The waiver by either Party of a breach, default, delay or omission of any of
the provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.
 
01/22/2020
/s/ Gene S. Cartwright
Date
Gene S. Cartwright, CEO
 
Guided Therapeutics, Inc

 
01/22/2020
/s/ Richard Blumberg
Date
Richard Blumberg
 
B&B, LLC

 
 

 
 
 
4
